UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DEXTER DAVENPORT, et al.,                                              :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     21-CV-4127 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
HOUSTON WIRE & CABLE COMPANY, et al.,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 14, 2021, Plaintiff Dexter Davenport voluntarily dismissed his claims pursuant to
Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. ECF No. 7. Plaintiff Susan
Finger’s claims remain. That said, the Court has reason to believe that this consolidated case
may now be moot. See, e.g., ECF No. 1 ¶¶ 1-4 (seeking to enjoin the closing of a merger
between Houston Wire & Cable Company and Omni Cable, LLC); Omni Cable Completes $91M
Acquisition of Houston Wire & Cable, Industrial Distribution (June 17, 2021), https://www.
inddist.com/mergers-acquisitions/news/21509331/omni-cable-completes-91m-acquisition-of-
houston-wire-cable (“Houston Wire & Cable Company (HWCC) and Omni Cable, LLC
announced June 15 that the acquisition of HWCC by OmniCable has been completed, following
approval of the transaction by HWCC stockholders at a special meeting earlier that day.”)

       In light of the foregoing, it is ORDERED that the above-entitled action be and is hereby
DISMISSED and discontinued without costs, and without prejudice to the right to reopen the
action within sixty days of the date of this Order if the case is not, in fact, moot.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to terminate Dexter Davenport as a plaintiff and to close the case.

        SO ORDERED.

Dated: July 15, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
